Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.


DETAILED ACTION
Claims 24-26, 28-34, and 36-42 were presented for examination.  Applicant filed an amendment on August 13, 2021.  No claims were added.  Claims 1-23, 27, 35, and 43 were canceled.  Claims 24, 32, and 40 were amended.  The examiner establishes new grounds of rejection for claims 24-26, 28-34, and 36-42.  Therefore, the rejection of claims 24-26, 28-34, and 36-42 is a non-final rejection.     


Response to Arguments
Applicant argued that the prior art did not teach or suggest a load balancer.  Examiner disagrees.  Applicant’s argument is moot in view of the new grounds of rejection.  Therefore, Examiner finds Applicant’s argument non-persuasive.        
Applicant argued that Examiner’s 101 rejection was in error because the claimed invention as a whole integrates any alleged judicial exception into a practical application of the exception by distributing functionality in a particularly claimed system architecture among a plurality of node-
Applicant argued that Examiner’s 101 rejection was in error because the claimed invention recites significantly more than the alleged abstract idea itself.  Examiner disagrees.  Applicant argued that the second step of the Alice test is satisfied when the claim limitations involve more than the performance of well-understood, routine, and conventional activities previously known in the industry.  Examiner’s reiterates the position that Applicant has mischaracterized the decision in Berkheimer v. HP Inc. and reduced it to a litmus test as to whether a limitation is well-understood, routine, and conventional.  Examiner’s also restates the position that Applicant has used the Berkheimer decision incorrectly because Examiner’s 101 rejection is not based on a finding that any limitations are well-understood, routine, and conventional.  Therefore, the Berkheimer decision and the issue of whether Examiner has factual support for a finding that the limitations are well-understood, routine, and conventional are not relevant in this case because Examiner has not relied on any such finding.  For these reasons, Examiner finds Applicant’s argument non-persuasive.     


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-26, 28-34, and 36-42 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 24-26 and 28-31 describe a system, claims 32-34 and 36-39 describe a method, and claims 40-42 describe a computer readable medium.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp.,
Claims 24, 32, and 40 recite(s) limitations to “compare, by a matching engine of the at least one node-cluster node, for each stored input data record, the data in the plurality of input fields to the data in the destination fields of each of the destination records; generate, by the matching engine, a match score for each of the destination records based on the comparison of the data; generate, by the matching engine, a list of candidate destination records by ranking the match score for each destination record; compare, by a core process of the at least one node-cluster node, for each of the candidate destination records, a format of the data in at least one of the input fields to a mask associated with the corresponding destination field; adjust, by the core process, the match score of the candidate destination record based on the comparison to the mask; and generate, by the core process, an output record including the data from the destination fields of the candidate destination record having the highest adjusted match score”, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, this subject matter falls within the enumerated grouping of mathematical concepts because it describes mathematical relationships.  This judicial exception is not integrated into a practical application because the additional limitations of storing, in the warehouse database, a plurality of destination records, each of the destination records comprising data for a plurality of destination fields; and receiving, at the gateway processor from an originator, the input file; receiving, by an inbound process of the at least one node-cluster node, the input file routed through the gateway processor; extracting, by the inbound process, input data records from the input file, each of the input data records comprising data for a plurality of input fields, wherein the plurality of input fields correspond to the plurality of destination fields; storing, by the inbound process, the input data records in the cluster database; distributing portions of each received input file to one of a plurality of node-cluster nodes via a load balancer; transmitting, by the matching engine, the list of candidate destination records and the corresponding match scores to the cluster database, wherein the stored input data record is updated to include the list of candidate destination records and the corresponding match scores; and transmitting, by the core process, the output record to the gateway processor generally link the use of the judicial exception 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention in claims 24, 32, and 40 is not patent eligible.  
	
	Dependent Claims
Dependent claims 25-26, 28-31, 33, 34, 36-39, and 41-42 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 24-26, 28-34, and 36-42 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:    

25. (previously presented) The computer system in accordance with Claim 24, wherein said warehouse node is further programmed to execute a monitor process programmed to: detect the 

26. (previously presented) The computer system in accordance with Claim 24, wherein: the matching engine is further programmed to, after transmitting the list of candidate destination records and the corresponding match scores to said cluster database for the stored input data records, update a status flag in the cluster database; and the core process is further programmed to: monitor said cluster database for the update to the status flag; and perform the comparing of the format of the data in the at least one of the input fields to the mask in response to detecting the updated status flag.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

28. (previously presented) The computer system in accordance with Claim 24, wherein the inbound process is further programmed to tag each of the extracted input data records from the input file with an identical batch ID.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

29. (previously presented) The computer system in accordance with Claim 28, wherein the core process is further programmed to transmit the output record to the gateway processor in at least one output file, wherein the at least one output file batches multiple output records corresponding to multiple input records sharing the identical batch ID.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



31. (previously presented) The computer system in accordance with Claim 24, wherein said cluster database and said warehouse database are implemented in a common logical database managed by a common relational database management system.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

33. (previously presented) The method in accordance with Claim 32, further comprising: detecting, by a monitor process of warehouse node, the storage of the input data records in the cluster database; and in response to the detecting, executing a call to the matching engine for the detected stored input data record.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

34. (previously presented) The method in accordance with Claim 32, further comprising: updating, by the matching engine after the transmitting of the list of candidate destination records and the corresponding match scores to the cluster database for the stored input data records, a status flag in the cluster database; monitoring, by the core process of one of the node-cluster nodes, the cluster database for the update to the status flag; and performing, by the core process of the one of the node-cluster nodes, the comparing of the format of the data in the at least one of the input 

36. (previously presented) The method in accordance with Claim 32, further comprising tagging, by the inbound process of one of the node-cluster nodes, each of the extracted input data records from the input file with an identical batch ID.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

37. (previously presented) The method in accordance with Claim 36, further comprising transmitting, by the core process of the one of the node-cluster nodes, the output 721652-01273 PATENT record to the gateway processor in at least one output file, wherein the at least one output file batches multiple output records corresponding to multiple input records sharing the identical batch ID.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

38. (previously presented) The method in accordance with Claim 37, further comprising: comparing, by the core process of the one of the node-cluster nodes, the adjusted match scores to a matching threshold; and wherein transmitting, by the core process of the one of the node-cluster nodes, the output record in the at least one output file comprises: transmitting a first output file that includes output records for which the adjusted match score meets or exceeds the matching threshold; and transmitting a second output file that includes output records for which the adjusted match score is less than the matching threshold.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



41. (previously presented) The at least one non-transitory computer-readable storage media of Claim 40, wherein: when executed by the warehouse node, the third set of computer-executable instructions further cause the warehouse node to execute a monitor process programmed to: detect the storage of the input data records in the cluster database; and execute the call to the matching engine in response to detecting the storage of each input data record.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

42. (previously presented) The at least one non-transitory computer-readable storage media of Claim 40, wherein: 1021652-01273 PATENT when executed by the warehouse node, the third set of computer-executable instructions further cause the warehouse node to execute the matching engine further programmed to, after transmitting the list of candidate destination records and the corresponding match scores to the cluster database for the stored input data records, update a status flag in the cluster database; and when executed by each node-cluster node, the second set of computer-executable instructions further cause each node-cluster node to execute the core process further programmed to: monitor the cluster database for the update to the status flag; and perform the comparing of the format of the data in the at least one of the input fields to the mask in response to detecting the updated status flag.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26, 28-34, and 36-42 were rejected under 35 U.S.C. 103(a) as being unpatentable over McMichael (US 2004/0139010 A1) and in view of Lyftogt (US 2006/0229961 A1) and in further view of Ma et al (US 8,036,226).   
Claim 24:	In regard to the following limitation, McMichael teaches:
24. A computer system for improving error tolerance in processing a plurality of input files, said computer system comprising: a gateway processor programmed to communicate with an originator of each of the input files; a node cluster comprising a cluster database and said plurality of node-cluster nodes, each node-cluster node of said plurality of node-cluster nodes programmed to execute: an inbound process programmed to: receive respective portions of the input files routed through the load balancer; extract 
a warehouse database storing a plurality of destination records, each of the destination records comprising data for a plurality of destination fields, wherein the plurality of destination fields correspond to the plurality of input fields; (McMichael:  pgh 300-302) 
McMichael does not teach the remaining limitations.  However, Lyftogt teaches:  
a warehouse node programmed to execute a matching engine programmed to access the stored input data records in said cluster database and, for each stored input data record: compare the data in the plurality of input fields to the data in the destination fields of each of the destination records; 4PATENT21652-01273generate a match score for each of the destination records based on the comparison of the data; generate a list of candidate destination records by ranking the match score for each destination record; and transmit the list of candidate destination records and the corresponding match scores to the cluster database, wherein the stored input data record is updated to include the list of candidate destination records and the corresponding match scores; (Lyftogt:  pgh 13 & 33)
wherein the core process of said each node-cluster node of said plurality of node-cluster nodes is programmed to, for each updated stored input data record: compare, for each of the candidate destination records, a format of the data in at least one of the input fields to a mask associated with the corresponding destination field; adjust the match score of the candidate destination record based on the comparison to the mask; generate an output record including the data from the destination fields of the candidate destination record having the highest adjusted match score; and transmit the output record to the gateway processor.  (Lyftogt:  pgh 13 & 33)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in McMichael with the elements as taught by Lyftogt because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in the McMichael reference (McMIchael:  pgh 11-15).  McMichael/Lyftogt does not teach the remaining limitation.  However, Ma et al teaches:
a load balancer programmed to receive the input files from said gateway processor and distribute portions of each received input file to one of a plurality of node-cluster nodes (Ma:  Abstract; Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in McMichael/Lyftogt with the elements as taught by Ma because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in the McMichael reference (McMIchael:  pgh 11-15).    
Claim 25:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 24.  In regard to the following limitation, Lyftogt teaches:
25. (new) The computer system in accordance with Claim 24, wherein said warehouse node is further programmed to execute a monitor process programmed to: detect the storage of the input data records in said cluster database; and in response to detecting the storage of each input data record, execute a call to the matching engine for the detected stored input data record.  (Lyftogt:  pgh 13)

Claim 26:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 24.  In regard to the following limitation, McMichael teaches:
26. (new) The computer system in accordance with Claim 24, wherein: the matching engine is further programmed to, after transmitting the list of candidate destination records and the corresponding match scores to said cluster database for the stored input data records, update a status flag in the cluster database; and the core process is further programmed to: monitor said cluster database for the update to the status flag; and perform the comparing of the format of the data in the at least one of the input fields to the mask in response to detecting the updated status flag.  (McMichael:  pgh 67-70)

Claim 27:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 24.  In regard to the following limitation, McMichael teaches:
27. (new) The computer system in accordance with Claim 24, wherein: said computer system further comprises a load balancer programmed to: receive the input file from said gateway processor; and distribute the input file to one of the plurality of node-cluster nodes.  (McMichael:  pgh 241)
Claim 28:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 24.  In regard to the following limitation, McMichael teaches:
28. (new) The computer system in accordance with Claim 24, wherein the inbound process is further programmed to tag each of the extracted input data records from the input file with an identical batch ID.  (McMichael:  pgh 67-70)
Claim 29:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 28.  In regard to the following limitation, McMichael teaches:
29. (new) The computer system in accordance with Claim 28, wherein the core process is further programmed to transmit the output record to the gateway processor in at least one output file, wherein the at least one output file 6PATENT 21652-01273 batches multiple output records corresponding to multiple input records sharing the identical batch ID.  (McMichael:  pgh 67-70)
Claim 30:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 29.  In regard to the following limitation, McMichael teaches:
30. (new) The computer system in accordance with Claim 29, wherein: the core process is further programmed to compare the adjusted match scores to a matching threshold; and the at least one output file includes: a first output file that includes output records for which the adjusted match score meets or exceeds the matching threshold; and a second output file that includes output records for which the adjusted match score is less than the matching threshold.  (McMichael:  pgh 300-302)
Claim 31:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 24.  In regard to the following limitation, McMichael teaches:
31. (new) The computer system in accordance with Claim 24, wherein said cluster database and said warehouse database are implemented in a common logical database managed by a common relational database management system.  (McMichael:  pgh 241)
Claim 32:	In regard to the following limitation, McMichael teaches:
32. A computer-based method for improving error tolerance in processing a plurality of input files, said method implemented on a computer system 
extracting, input data records from the input file, each of the input data records comprising data for a plurality of input fields, wherein the plurality of input fields correspond to the plurality of destination fields; and storing the input data records in the cluster database; (McMichael:  pgh 300-302)
McMichael does not teach the remaining limitations.  However, Lyftogt teaches
executing, by the warehouse node, a matching engine programmed to access the stored input data records in the cluster database and, for each stored input data record, perform steps including:  comparing the data in the plurality of input fields to the data in the destination fields of each of the destination records; generating a match score for each of the destination records based on the comparison of the data; generating a list of candidate destination records by ranking the match score for each destination record; (Lyftogt:  pgh 13 & 33)
transmitting the list of candidate destination records and the corresponding match scores to the cluster database, wherein the stored input data record is updated to include the list of candidate destination records and the corresponding match scores; wherein the core process of each node-cluster node of the plurality of node-cluster nodes is programmed to perform steps 
adjusting the match score of the candidate destination record based on the comparison to the mask; generating an output record including the data from the destination fields of the candidate destination record having the highest adjusted match score; and 8PATENT21652-01273transmitting the output record to the gateway processor.  (Lyftogt:  pgh 13 & 33)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in McMichael with the elements as taught by Lyftogt because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in the McMichael reference (McMIchael:  pgh 11-15).  McMichael/Lyftogt does not teach the remaining limitations.  However, Ma et al teaches:
receiving, by a load balancer from the gateway processor, the input files; distributing, by the load balancer, portions of each received input file to one of the plurality of node-cluster nodes; (Ma:  Abstract; Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in McMichael/Lyftogt with the elements as taught by Ma because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in the McMichael reference (McMIchael:  pgh 11-15).    

33. (new) The method in accordance with Claim 32, further comprising: detecting, by a monitor process of warehouse node, the storage of the input data records in the cluster database; and in response to the detecting, executing a call to the matching engine for the detected stored input data record.  (Lyftogt:  pgh 13)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in McMichael with the elements as taught by Lyftogt because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in the McMichael reference (McMIchael:  pgh 11-15).  
Claim 34:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 32.  In regard to the following limitation, McMichael teaches:
34. (new) The method in accordance with Claim 32, further comprising: updating, by the matching engine after the transmitting of the list of candidate destination records and the corresponding match scores to the cluster database for the stored input data records, a status flag in the cluster database; monitoring, by the core process of one of the node-cluster nodes, the cluster database for the update to the status flag; and performing, by the core process of the one of the node-cluster nodes, the comparing of the format of the data in the at least one of the input fields to the mask in response to detecting the updated status flag.  (McMichael:  pgh 67-70)
Claim 36:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 32.  In regard to the following limitation, McMichael teaches:
36. (new) The method in accordance with Claim 32, further comprising tagging, by the inbound process of one of the node-cluster nodes, each of the extracted input data records from the input file with an identical batch ID.  (McMichael:  pgh 67-70)
Claim 37:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 36.  In regard to the following limitation, McMichael teaches:
37. (new) The method in accordance with Claim 36, further comprising transmitting, by the core process of the one of the node-cluster nodes, the output record to the gateway processor in at least one output file, wherein the at least one output file batches multiple output records corresponding to multiple input records sharing the identical batch ID.  (McMichael:  pgh 67-70)
Claim 38:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 37.  In regard to the following limitation, McMichael teaches:
38. (new) The method in accordance with Claim 37, further comprising: comparing, by the core process of the one of the node-cluster nodes, the adjusted match scores to a matching threshold; and wherein transmitting, by the core process of the one of the node-cluster nodes, the output record in the at least one output file comprises: transmitting a first output file that includes output records for which the adjusted match score meets or exceeds the matching threshold; and transmitting a second output file that includes output records for which the adjusted match score is less than the matching threshold.  (McMichael:  pgh 300-302)
Claim 39:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 32.  In regard to the following limitation, McMichael teaches:
39. (new) The method in accordance with Claim 32, further comprising implementing the cluster database and the warehouse database in a common logical database managed by a common relational database management system.  (McMichael:  pgh 241)

40. (new) At least one non-transitory computer-readable storage media having embodied thereon a first set of computer-executable instructions, a 10PATENT21652-01273second set of computer-executable instructions, a third set of computer-executable instructions, and a fourth set of computer-executable instructions, wherein: when executed by at least one gateway processor, the first set of computer- executable instructions cause the gateway processor to receive, from an originator, a plurality of input files; when executed by each node-cluster node of the plurality of node-cluster nodes in communication with a cluster database, the second set of computer-executable instructions cause each node-cluster node to execute an inbound process programmed to: receive respective portions of the input files routed through the load balancer; (McMichael:  pgh 300-302)
extract input data records from the input file, each of the input data records comprising data for a plurality of input fields; and store the input data records in said cluster database; when executed by a warehouse node in communication with the cluster database and a warehouse database, the warehouse database storing a plurality of destination records, each of the destination records comprising data for a plurality of destination fields, (McMichael:  pgh 300-302)
McMichael does not teach the remaining limitations.  However, Lyftogt teaches:
wherein the plurality of destination fields correspond to the plurality of input fields, the third set of computer-executable instructions cause the warehouse node to call a matching engine programmed to access the stored input data records in the cluster database and, for each stored input data record: compare the data in the plurality of input fields to the data in the destination fields of each of the destination records; (Lyftogt:  pgh 13 & 33)
generate a match score for each of the destination records based on the comparison of the data; 11PATENT21652-01273generate a list of candidate destination records by ranking the match score for each destination record; and transmit the list of candidate destination records and the corresponding match scores to the cluster database, wherein the stored input data record is updated to include the list of candidate destination records and the corresponding match scores; (Lyftogt:  pgh 13 & 33)
when executed by each node-cluster node, the second set of computer-executable instructions further cause each node-cluster node to execute a core process programmed to, for each updated stored input data record: compare, for each of the candidate destination records, a format of the data in at least one of the input fields to a mask associated with the corresponding destination field; (Lyftogt:  pgh 13 & 33)
adjust the match score of the candidate destination record based on the comparison to the mask; generate an output record including the data from the destination fields of the candidate destination record having the highest adjusted match score; and transmit the output record to the gateway processor.  (Lyftogt:  pgh 13 & 33)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in McMichael with the elements as taught by Lyftogt because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in the McMichael reference (McMichael:  pgh 11-15).  McMichael/Lyftogt does not teach the remaining limitations.  However, Ma et al teaches:  
when executed by a load balancer, the fourth set of computer-executable instructions cause the load balancer to receive the input files from the gateway processor and distribute portions of each received input file to one of a plurality of node-cluster nodes (Ma:  Abstract; Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in McMichael/Lyftogt with the elements as taught by Ma because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in the McMichael reference (McMichael:  pgh 11-15).    
Claim 41:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 40.  In regard to the following limitation, Lyftogt teaches:
41. (new) The at least one non-transitory computer-readable storage media of Claim 40, wherein: when executed by the warehouse node, the third set of computer-executable instructions further cause the warehouse node to execute a monitor process programmed to:  12PATENT 21652-01273 detect the storage of the input data records in the cluster database; and execute the call to the matching engine in response to detecting the storage of each input data record.  (Lyftogt:  pgh 13)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in McMichael with the elements as taught by Lyftogt because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in the McMichael reference (McMIchael:  pgh 11-15).      

42. (new) The at least one non-transitory computer-readable storage media of Claim 40, wherein: when executed by the warehouse node, the third set of computer-executable instructions further cause the warehouse node to execute the matching engine further programmed to, after transmitting the list of candidate destination records and the corresponding match scores to the cluster database for the stored input data records, update a status flag in the cluster database; and when executed by each node-cluster node, the second set of computer-executable instructions further cause each node- cluster node to execute the core process further programmed to: monitor the cluster database for the update to the status flag; and perform the comparing of the format of the data in the at least one of the input fields to the mask in response to detecting the updated status flag.  (McMichael:  pgh 67-70)
Claim 43:	McMichael/Lyftogt/Ma teaches the limitation(s) as shown in the rejection of claim 40.  In regard to the following limitation, McMichael teaches:
43. (new) The at least one non-transitory computer-readable storage media of Claim 40, further comprising a fourth set of computer-executable instructions, wherein when executed by a load balancer in communication with the gateway processor and the plurality of node-cluster nodes, the fourth set of computer- executable instructions cause the load balancer to: receive the input file from the gateway processor; and  13PATENT 21652-01273 distribute the input file to one of the plurality of node-cluster nodes. (McMichael:  pgh 241)


The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Bayliss (US 8,266,168) teaches a database system and method for linking records and entity representations with sufficiently high confidence.    


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314